   1   PHILIP S. WARDEN (SBN 54752)
        philip.warden@pillsburylaw.com
   2
       NAN MCGARRY (SBN 318677)
   3    nan.mcgarry@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
   4   Four Embarcadero Center, 22nd Floor
       San Francisco, CA 94111-5998
   5   Telephone:    415.983.1000
   6   Facsimile:    415.983.1200

   7   Attorneys for Stephen A. Finn
       and Winery Rehabilitation, LLC
   8

   9                            UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
  10
                                      SANTA ROSA DIVISION
  11

  12
       In re                                        Case No. 17-10067-RLE
  13
                SVP,
                                                    CHAPTER 11
  14
                             Debtor.
                                                    SECURED CREDITORS’ RESPONSE TO
  15                                                TRUSTEE’S OBJECTION TO CLAIMS OF
                                                    STEPHEN A. FINN AND WINERY
  16                                                REHABILITATION, LLC
  17                                                Hearing:     January 31, 2020
                                                    Time:        10:00 a.m.
  18                                                Place:       1300 Clay Street, Room 201
                                                                 Oakland CA 94612
  19                                                Judge:       Hon. Roger L. Efremsky
  20

  21   TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES CHIEF
       BANKRUPTCY JUDGE, TRUSTEE, DEBTORS, AND ALL INTERESTED PARTIES:
  22

  23           Stephen A. Finn (“Finn”) and Winery Rehabilitation, LLC (“WR,” and together with Finn,
  24   the “Secured Creditors”), through their undersigned counsel, submit this response to the Objection
  25   to Claims (the “Objection”) filed by Andrea A. Wirum, chapter 11 trustee of the estate of the above
  26   debtor (the “SVP Trustee”) [Dkt. No. 52], and respectfully represent as follows:
  27

  28
                                                       -1-
Case: 17-10067     Doc# 70     Filed: 01/13/20     Entered: 01/13/20 16:44:44       Page 1 of 12
                                                                                              4851-6345-6176
   1                                            BACKGROUND
   2          A. WR and Finn Proofs of Claim
   3          1.      WR is the successor in interest to Silicon Valley Bank (“SVB”) with regard to two
   4   loans made by SVB to both SVP and SVC pursuant to a Loan and Security Agreement dated May
   5   17, 2012 (the “Loan Agreement”). These loans were secured by duly perfected first-priority liens
   6   on and security interests in (i) all property of SVP, including equipment, machinery, inventory,
   7   accounts, intangibles, intellectual property, (ii) the real property of SVP, and (iii) all replacements
   8   and proceeds of the foregoing. Under the terms of the Loan Agreement, WR is entitled to
   9   reimbursement of attorney’s fees and expenses in connection with claims asserted against WR
  10   arising from or relating to the Loan Agreement. WR filed Claim No. 11-1 on April 10, 2017 (the
  11   “WR Claim,” as amended) on account of the obligations arising under the Loan Agreement.
  12          2.      Finn, SVP, and SVC are parties to a Subordinated Secured Grid Promissory Note
  13   dated May 17, 2012 (the “Grid Note”). The Grid Note was secured by a subordinated perfected
  14   security interest in all right, title and interest of SVP and SVC in substantially all of their assets.
  15   Under the terms of the Grid Note, Finn is entitled to reimbursement of attorney’s fees and expenses
  16   in connection with claims asserted against him arising from or relating to the Grid Note. Finn filed
  17   Claim No. 13-1 on April 10, 2017 (the “Finn Claim,” as amended, and together with the WR
  18   Claim, the “Secured Creditors’ Claims”) on account of the obligations arising under the Loan
  19   Agreement.
  20          B. Sale of the Winery and Allowance of Secured Creditors’ Claims
  21          3.      On August 21, 2018, the Court ordered the appointment of a chapter 11 trustee. The
  22   Office of the United States Trustee selected Timothy W. Hoffman (the “Original Trustee”), whose
  23   appointment was approved by the Court on August 29, 2017 [SVC Dkt. No. 199]
  24          4.      Pursuant to this Court’s order dated December 11, 2017 [SVC Dkt. No. 249] (the
  25   “Sale Order”), the Court approved the Original Trustee’s proposed sale of the collateral securing
  26   the Secured Creditors’ Claims. Out of the sale proceeds, upon closing of the sale on or about
  27   January 10, 2018 and pursuant to the Sale Order, the Original Trustee paid the Secured Creditors
  28
                                                         -2-

Case: 17-10067      Doc# 70     Filed: 01/13/20      Entered: 01/13/20 16:44:44        Page 2 of 12
                                                                                                  4851-6345-6176
   1   on January 11, 2018 on account of their claims including post-petition interest, fees, and expenses
   2   known as of the payment date (the “Sale Proceeds Payment”).
   3           C. Claim Objection
   4           5.     On May 22, 2018, Ross and Kelleen Sullivan (the “Sullivans”) filed a First
   5   Amended and Restated Objection to Claims 11 and 12 Filed By Winery Rehabilitation, LLC [SVC
   6 Dkt. No. 340] (the “Sullivan Claim Objection”), seeking to disallow the WR Claim. WR opposed

   7 the Sullivan Claim Objection by, among other things, filing oppositions [see SVC Dkt. Nos. 350

   8 and 352] and appearing at a hearing before the Court on June 20, 2018. At the hearing, the Court

   9 declined to disallow the WR Claim, finding that it was an allowed claim as of January 10, 2018

  10 and that although the amount asserted as of January 11, 2018 had been paid in full, WR had a

  11 contingent claim for, at a minimum, attorney’s fees incurred in protecting WR’s interests. See Tr.

  12   June 20, 2018 Hearing [SVC Dkt. No. 354]; Order Regarding First Amended and Restated
  13   Objections to Claims 11 and 12 Filed by Winery Rehabilitation, LLC (the “Sullivan Claim
  14   Objection Order”) [SVC Dkt. No. 368].
  15           D. Adversary Proceeding and District Court Action
  16           6.     On July 14, 2017, while still the debtors-in-possession, the Sullivans commenced
  17   an adversary proceeding in this Court (No. 17-01023 (the “Adversary Proceeding”)) against Mr.
  18   Finn and Angelica de Vere, alleging estate causes of action and seeking general and special
  19   damages and restitution and disgorgement of all money or property acquired in connection with,
  20   among other things, the Loan Agreement.
  21           7.     On October 6, 2017, after being removed as debtors-in-possession and in their
  22   capacity as equity holders of the Debtor, the Sullivans commenced a proceeding in the United
  23   States District Court for the Northern District of California (Case No. 3:17-cv-05799 (the “District
  24   Court Action”)) against Stephen A. Finn and Trust Company of America, in which the Sullivans
  25   alleged purportedly individual causes of action seeking essentially the same relief as the Adversary
  26   Proceeding. The District Court Action is ongoing, and the Sullivans continue to challenge the Grid
  27   Note.
  28
                                                        -3-

Case: 17-10067      Doc# 70    Filed: 01/13/20     Entered: 01/13/20 16:44:44        Page 3 of 12
                                                                                               4851-6345-6176
   1          E. The Secured Creditors Continued to Incur Fees and Expenses
   2          8.      After receiving the Sales Proceeds Payment on account of their Secured Creditors’
   3   Claims, the Secured Creditors continued to incur attorney’s fees and expenses on account of the
   4   Claims Objection, Adversary Proceeding, and District Court Action. Each one of these
   5   proceedings challenged the Secured Creditors’ right to payment under the terms of their financing
   6   agreements with SVP and, accordingly, this caused the Secured Creditors’ Claims to increase in
   7   the amount of those attorney’s fees and expenses. The Secured Creditors have amended the WR
   8   Claim and the Finn Claim and intend to continue to amend them to account for the full amount of
   9   attorney’s fees and expenses incurred in defending its interests under the Loan Agreement and
  10   Grid Note, both of which are the basis for allowed secured claims in this case.
  11          F. Settlement Agreement and Compromise Order
  12          9.      In the spring of 2019, five former employees of SVC including Ms. DeVere (the
  13   “Former Employees”), the Secured Creditors, and the Original Trustee entered into a settlement
  14   agreement (the “Settlement Agreement”) that, among other things, resolves the Former
  15   Employees’ litigation against SVC in Napa County Superior Court for wrongful termination,
  16   breach of contract, slander and civil assault (“the Napa County Action”), the Former Employees’
  17   proofs of claims, and the Adversary Proceeding. Additionally, the Settlement Agreement provided
  18   that the Secured Creditors’ Claims would be subordinated to all trade debt reflected in the Debtors’
  19   schedules and proofs of claim then filed in the Debtors’ bankruptcy cases.
  20          10.     The Settlement Agreement provides in part that, “Neither the Finn Party Claims
  21   nor the SVP Intercompany claim are being liquidated or otherwise resolved by the Agreement.”
  22   Settlement Agreement, ¶ 2. The Settlement Agreement also provides that “[t]he Settling Creditors
  23   and the Trustee shall bear all their own costs, expenses and attorneys’ fees incurred in connection
  24   with the Napa County Action, Adversary Proceeding, District Court Action and the Bankruptcy
  25   Cases, and the negotiation, preparation and application for Bankruptcy Court approval of this
  26   Agreement.” Id. ¶ 6.
  27

  28
                                                        -4-

Case: 17-10067      Doc# 70    Filed: 01/13/20     Entered: 01/13/20 16:44:44        Page 4 of 12
                                                                                               4851-6345-6176
   1           11.     On April 3, 2019, the Original Trustee filed his Application for Order Authorizing
   2   Trustee to Enter into Compromise with Various Creditors and Litigants (the “Compromise
   3   Motion”) [SVC Dkt. No. 422]. The Compromise Motion, in relevant part, states that the Secured
   4   Creditors’ Claims “will not be liquidated or otherwise resolved and settled as part of this
   5   compromise.” Compromise Motion, ¶ 17.
   6           12.     On May 20, 2019, the Court entered its Order Authorizing Trustee to Enter Into
   7   Compromise Controversy with Various Creditors and Litigants (the “Compromise Order”) [SVC
   8   Dkt. No. 435]. The Compromise Order, in relevant part, states “[c]onsistent with paragraph 2 of
   9   the Settlement Agreement, nothing in this order allows or disallows [the Secured Creditors’
  10   Claims].” Compromise Order, ¶ 9.
  11                                              ARGUMENT
  12           A. Settlement Agreement Does Not Waive Secured Creditors Claims
  13                   a. The SVP Trustee’s Argument Ignores Mutual Intention of the Parties to
                          the Settlement Agreement
  14
               13.     In the Objection, the SVP Trustee asserts that the Secured Creditors waived their
  15
       claims for attorney’s fees and expenses, with the exception of those fees incurred in the Adversary
  16
       Proceeding. This argument ignores language of the Settlement Agreement, the Compromise
  17
       Motion, and the Compromise Order (discussed above) which explicitly preserve the Secured
  18
       Creditors’ right to pursue and recover on account of their allowed secured claims arising from the
  19
       Loan Agreement and the Grid Note. Additionally, the SVP’s Trustee’s argument is inconsistent
  20
       with the mutual intention and understanding of the parties to the Settlement Agreement at the time
  21
       they entered into it.
  22
               14.     The mutual intention of the parties can be seen in the language used by the
  23
       representative of the SVP estate, the Original Trustee. In his Notice of Trustee’s Intention to
  24
       Compromise Controversy with Various Creditors and Litigants (the “Compromise Notice”) [SVC
  25
       Dkt. No. 408], after describing the Secured Creditors’ Claims for attorney’s fees and expenses, the
  26
       Original Trustee stated that the Secured Creditors’ Claims “are not being liquidated or otherwise
  27
       resolved and settled as part of this compromise.” Compromise Notice, Page 3, Lines 9-10. In his
  28
                                                       -5-

Case: 17-10067       Doc# 70    Filed: 01/13/20    Entered: 01/13/20 16:44:44       Page 5 of 12
                                                                                              4851-6345-6176
   1   status conference statement filed on May 13, 2019 (the “Status Conference Statement”) [SVC Dkt.
   2   No. 433], the Original Trustee stated, “[i]n light of still pending litigation in the District Court
   3   between Mr. Stephen Finn and Winery Rehabilitation, on the one hand, and the Sullivans, on the
   4   other hand, it does not appear possible to liquidate the claims held by Mr. Finn and Winery
   5 Rehabilitation until that litigation is resolved.” Status Conference Statement, Page 2, Lines 21-24.

   6 And at the May 20, 2019 hearing on the Compromise Motion, the Original Trustee stated that the

   7 Secured Creditors’ Claims “are not being liquidated.” Tr. May 20, 2019, page 3, lines 7-11.

   8            15.     This understanding that the parties did not intend to impact or impair the Secured
   9 Creditors’ Claims is shared by the remaining parties to the Settlement Agreement, the Former

  10 Employees. Counsel to the Former Employees understood the intention of the parties to the

  11 Settlement Agreement to be that the compromise did not affect the Secured Creditors’ Claims at

  12 all. See Declaration of Jonathan M. Cohen (the “Cohen Declaration”), ¶ 13. There was never any

  13 intent or discussion, much less agreement, to waive or impair the Secured Creditors’ Claims. See

  14 Cohen Declaration, ¶ 14.

  15            16.     To accept the SVP Trustee’s argument that the Secured Creditors’ Claims were
  16 waived or otherwise disposed of by the Settlement Agreement would be to ignore the language of

  17 the documents filed in connection with the Settlement Agreement and the mutual intention of the

  18 parties. It would be inequitable to ignore the intent of the parties to the Settlement Agreement and

  19 disallow the Secured Creditors’ Claims.

  20                    b. Under California Law, the Settlement Agreement Should be Interpreted
                           to Preserve the Secured Creditors’ Claims for Attorney’s Fees
  21
                17.     The Settlement Agreement is governed by the laws of the State of California and
  22
       those laws are to be used in construing or interpreting the agreement. Settlement Agreement, ¶ 16.
  23
       Under California law, a settlement agreement is contract, and legal principles which apply to
  24
       contracts generally apply to settlement agreements. In re Clawson, 434 B.R. 556, 569 (N.D. Cal.
  25
       2010).
  26
                18.     The Settlement Agreement “must be so interpreted as to give effect to the mutual
  27
       intention of the parties as it existed at the time of contracting, so far as the same is ascertainable
  28
                                                         -6-

Case: 17-10067        Doc# 70    Filed: 01/13/20    Entered: 01/13/20 16:44:44         Page 6 of 12
                                                                                                 4851-6345-6176
   1   and lawful.” Cal. Civ. Code § 1636; see Westport Ins. Corp. v. N. California Relief, 76 F. Supp.
   2   3d 869, 879 (N.D. Cal. 2014) (“California law establishes that the mutual intent of the parties at
   3   the time a contract is formed governs interpretation”). The language used by the representative of
   4   the SVP estate (the Original Trustee) and the sworn testimony of counsel to the Former Employees
   5   shows that the mutual intention of the parties at the time the parties entered into the Settlement
   6   Agreement was for the Secured Creditors’ Claims for attorney’s fees to be unaffected.
   7              19.       To the extent that the provisions of the Settlement Agreement are inconsistent—
   8   i.e., to the extent that the language in paragraph 2 of the Settlement Agreement is inconsistent with
   9   the language in paragraph 6—the inconsistency should be reconciled by such an interpretation that
  10   will give some effect to the inconsistent clauses, subordinate to the general intent and purpose of
  11   the Settlement Agreement. Cal. Civ. Code § 1652; see Estate of Petersen, 28 Cal. App. 4th 1742,
  12   1753-54 n.4 (1994) (“Contradictory or inconsistent provisions of a contract are to be reconciled
  13   by interpreting the language in such a manner that will give effect to the entire contract.”); see also
  14   Civ. Code § 1650 (“Particular clauses of a contract are subordinate to its general intent”).
  15              20.       As noted above, paragraph 2 of the Settlement Agreement states in relevant part,
  16   “[n]either the Finn Party Claims nor the SVP Intercompany claim are being liquidated or otherwise
  17   resolved by this Agreement.” Settlement Agreement, ¶ 2. The “Finn Party Claims,” as defined in
  18   paragraph 2, mean the Secured Creditors’ Claims. In the wake of the Sale Proceeds Payment, the
  19   Secured Creditors’ Claims are claims for attorney’s fees and expenses only.1 Thus, the SVP
  20 Trustee’s interpretation of the Settlement Agreement would leave the last two sentences of

  21 paragraph 2 of the Settlement Agreement without meaning. On the other hand, paragraph 6 retains

  22 meaning even if it is not construed to effect a waiver of the “Finn Party Claims,” because paragraph

  23   6 extends to a broad range of attorney’s fees and costs that are not part of the Finn Party Claims,
  24   such as those incurred in connection with the Napa County Action. To the extent of any
  25   inconsistency, therefore, paragraph 2, as the more specific provision, should take precedence over
  26
       1
           The Secured Creditors reserve their rights to amend their claims to include additional attorney’s fees and expenses,
  27        as well as any other amounts arising under the Loan Agreement, Grid Note, indemnity agreements, or section 503
            of the Bankruptcy Code.
  28
                                                                   -7-

Case: 17-10067          Doc# 70       Filed: 01/13/20         Entered: 01/13/20 16:44:44             Page 7 of 12
                                                                                                                 4851-6345-6176
   1   paragraph 6. See Cal. Code Civ. P. 1859 (“when a general and a particular provision are
   2   inconsistent, the latter is paramount to the former”). The same result follows under the rule that,
   3   “[w]here two clauses of an agreement are repugnant, the first shall be received and the latter
   4   rejected.” Hobson v. Mut. Ben. Health & Acc. Ass'n, 99 Cal. App. 2d 330, 335 (1950) (quoting
   5 Burns v. Peters, 5 Cal. 2d 619, 623 (1936) (internal quotation marks omitted). Accordingly, under

   6 California law of contract interpretation, to the extent that the Court does not otherwise overrule

   7 the SVP Trustee’s Objection to Claim, the Court should find that the Settlement Agreement did

   8   not waive the Secured Creditors’ Claim for attorney’s fee and overrule the Objection to Claim.
   9                  c. The SVP Trustee is Estopped from Arguing that the Secured Creditors
                         Waived their Claim to Attorney’s Fees.
  10
              21.     This case presents an unusual scenario where a second chapter 11 trustee has
  11
       stepped in as the representative of a debtor’s estate. Notwithstanding this change of
  12
       representatives, the SVP estate remains the party with which the Secured Creditors and Former
  13
       Employees entered into the Settlement Agreement.
  14
              22.     As discussed above, the Original Trustee, who was the SVP estate representative at
  15
       the time of the Settlement Agreement, took the position on multiple occasions that the Secured
  16
       Creditors’ Claims for attorney’s fees were not being impacted by the Settlement Agreement. See
  17
       e.g. Compromise Notice, Page 3, Lines 9-10; Status Conference Statement, Page 2, Lines 21-24;
  18
       Tr. May 20, 2019, page 3, lines 7-11. Now, the SVP Trustee’s Objection asserts the opposite, that
  19
       the Secured Creditors waived a significant portion of their claims through the terms of the
  20
       Settlement Agreement. The SVP Trustee should be estopped from making this argument.
  21
              23.     In the Ninth Circuit, judicial estoppel precludes a party from gaining an advantage
  22
       by taking one position, and then seeking a second advantage by taking an incompatible position.
  23
       Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597, 600 (9th Cir.1996). In determining
  24
       whether to apply the doctrine, a court should consider: “(1) whether a party's later position is
  25
       ‘clearly inconsistent’ with its original position; (2) whether the party has successfully persuaded
  26
       the court of the earlier position; and (3) whether allowing the inconsistent position would allow
  27
       the party to ‘derive an unfair advantage or impose an unfair detriment on the opposing party.’” In
  28
                                                       -8-

Case: 17-10067      Doc# 70    Filed: 01/13/20     Entered: 01/13/20 16:44:44       Page 8 of 12
                                                                                              4851-6345-6176
   1   re Hoopai, 581 F.3d 1090, 1097 (9th Cir.2009) (quoting New Hampshire v. Maine, 532 U.S. 742,
   2   750–51, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001)).
   3              24.      Here, the SVP Trustee’s position that the Settlement Agreement waived or resolved
   4   the Secured Creditors’ Claims is clearly inconsistent with the Original Trustee’s position at the
   5   time of the Settlement Agreement; the Original Trustee represented on multiple occasions in both
   6   written filings and oral arguments before the Court that the Settlement Agreement did not resolve
   7   or liquidate the Secured Creditors’ Claims; and allowing the SVP Trustee to take this new
   8   inconsistent position on the interpretation of the Settlement Agreement would allow the SVP
   9   Trustee both to derive an unfair advantage and to impose an unfair detriment on the Secured
  10   Creditors. Accordingly, the SVP Trustee should be estopped from taking a position inconsistent
  11   with the position that it represented previously to the Court.
  12              B. Secured Creditors are Entitled to Recover their Attorney’s Fees and Expenses
  13              25.      The SVP Trustee’s argument in the Objection misunderstands the propositions for
  14   which Siegel2 stands and the basis for the Secured Creditors’ Claims.
  15
                        a. The Secured Creditors’ Claims are Allowed Secured Claims and a Final
  16                       Judgment for Res Judicata Purposes
                  26.      First, Siegel stands for the proposition that the deemed allowance of a proof of claim
  17
       is a final judgment for res judicata purposes. Siegel, 143 F.3d at 529. Accordingly, once the
  18
       Secured Creditors’ Claims were paid through the Sale Proceeds Payments, they were deemed to
  19
       be allowed and a final judgment for res judicata purposes. See Sullivan Claim Objection Order, ¶
  20
       2.
  21

  22

  23

  24

  25

  26

  27
       2
           Siegel v. Fed. Home Loan Mortg. Corp., 143 F.3d 525, 529 (9th Cir. 1998)
  28
                                                                 -9-

Case: 17-10067          Doc# 70      Filed: 01/13/20       Entered: 01/13/20 16:44:44      Page 9 of 12
                                                                                                     4851-6345-6176
  1                b. The Secured Creditors’ Claims are Post-Petition Obligations
  2          27.      Second, Siegel stands for the proposition that if a debtor decides to “return to the

  3   fray” post-petition, the attorney’s fees incurred by a creditor in defending its claim are post-petition

  4   obligations and not prepetition obligations. Siegel, 143 F.3d at 533.

  5          28.      Here, the Secured Creditors’ Claims were allowed on or about January 10, 2018.

  6   The SVP debtor and the Sullivans had the ability to cease their attacks on the Secured Creditors’

  7   Claims but continued to challenge those claims. As a result, the Secured Creditors were forced to

  8   incur attorney’s fees and expenses to defend their already allowed secured claims. To the extent

  9   that the Court determines these fees and expenses fall under Siegel, they are post-petition

 10   obligations incurred by the SVP estate.

 11          29.      The SVP Trustee’s Objection seeks to distinguish between the actions taken by the

 12   Original Trustee in the Adversary Proceeding and the Sullivans in their Claim Objection and

 13   District Court Action. In doing so, the SVP Trustee is arguing that because the Sullivans had been

 14   replaced by a chapter 11 trustee, their actions in bringing and prosecuting the Sullivans’ Claim

 15   Objection and District Court Action do not constitute a “return to the fray” and the Secured

 16   Creditors’ attorney’s fees and expenses incurred in defending their claim would not be post-

 17   petition obligations against the SVP estate under Siegel. The Secured Creditors acknowledge that

 18   the Sullivans were not the debtor-in-possession and had been replaced by the Original Trustee at

 19   the time the Sullivans’ Claim Objection and the District Court Action were filed. However, the

 20   Sullivans are the equity interest holders in not only SVP, but SVC as well. They were responsible

 21   for filing the Adversary Proceeding during their tenure as debtor-in-possession and once they lost

 22   control of that lawsuit after being replaced by the Original Trustee, they brought the District Court

 23   Action seeking essentially the same relief as the Adversary Proceeding.

 24          30.      The chapter 11 case is unusual in that there will likely be sufficient funds to pay all

 25   of the estates creditors and return value to the equity interest holders, the Sullivans. The Secured

 26   Creditors believe that due to the special nature of the Sullivans’ interest in this case, they cannot

 27   be considered in the same way as an out-of-the-money equity interest holder in a more typical case

 28
                                                        -10-

Case: 17-10067      Doc# 70      Filed: 01/13/20 Entered: 01/13/20 16:44:44             Page 10 of
                                               12                                                 4851-6345-6176
  1   might be. Here the Sullivans have continued to challenge the Secured Creditors’ Claims in an
  2   attempt to either enrich the SVP estate (to their ultimate benefit) or enrich themselves personally.
  3   This constitutes a “return to the fray” and the attorney’s fees and expenses incurred by the Secured
  4   Creditors in response to this return properly implicate Siegel and should be found to be post-
  5   petition obligations.
                  c. The Secured Creditors’ Claims are Oversecured and Any Portion
  6
                      Determined to be Pre-Petition Claims are then Properly Included Under
  7                   Section 506(b)
             31.     Third, the Secured Creditors’ Claims are allowed secured claims subject to res
  8
      judicata and the only determination is whether the attorney’s fees and expenses incurred
  9
      thereunder are secured claims under section 506(b) of the Bankruptcy Code or Siegel claims. To
 10
      the extent that this Court determines that Siegel does not apply to certain portions of the Secured
 11
      Creditors’ Claims, those amounts should properly be included in the Secured Creditors’ Claims as
 12
      secured claims under section 506(b) of the Bankruptcy Code.
 13
             32.     Bankruptcy Code § 506(b) provides that the claim of an oversecured creditor “shall
 14
      be allowed ... interest ... and any reasonable fees, costs, or charges provided for under the
 15
      agreement or State statute under which such claim arose.” 11 U.S.C. § 506(b).
 16
             33.     Section 506(b) permits oversecured creditors to claim attorney's fees and costs:
 17

 18                  To the extent that an allowed secured claim is secured by property the value
                     of which, after any recovery under subsection (c) of this section, is greater
 19                  than the amount of such claim, there shall be allowed to the holder of such
                     claim, interest on such claim, and any reasonable fees, costs, or charges
 20
                     provided for under the agreement or State statute under which such claim
 21                  arose.

 22 Thus, a creditor is entitled to postpetition attorney's fees and costs if: (1) the claim is an allowed

 23 secured claim; (2) the creditor is oversecured; (3) the fees are reasonable; and (4) the fees are

 24 provided for under the agreement. Kord Enters. II v. Cal. Commercial Bank (In re Kord Enters.

 25 II), 139 F.3d 684, 687 (9th Cir. 1998).

 26          34.     First, as discussed above, the Secured Creditor Claims are allowed secured claims

 27 under Siegel. Second, the Secured Creditors are oversecured. Based on the Operating Report for

 28
                                                      -11-

Case: 17-10067     Doc# 70      Filed: 01/13/20 Entered: 01/13/20 16:44:44           Page 11 of
                                              12                                              4851-6345-6176
  1   Filing Period Month Ended 12/31/2019 filed by the accountant for the SVP Trustee [Dkt. No. 69],
  2   the SVP estate has a cash balance in excess of the Secured Creditors’ Claims, even accounting for
  3   administrative expenses and the Secured Creditors’ agreement to subordinate their claims to the
  4   SVP’s trade debt. Third, the Secured Creditors reasonably incurred attorney’s fees and costs in
  5   defending their claims. Fourth, both the Term Loan Agreement and the Grid Note include
  6   provisions that allow for the recovery of attorney’s fees and expenses. Accordingly, to the extent
  7   the Court determines that the Secured Creditors’ Claims include amounts that not Siegel claims,
  8   those amounts should be included in the Secured Creditors’ Claims under section 506(b) of the
  9   Bankruptcy Code.
 10                                          CONCLUSION
 11          WHEREFORE, Stephen A. Finn and Winery Rehabilitation, LLC respectfully request that
 12   the Court overrule the Objection, and grant such other relief as the Court deems appropriate.
 13   Dated: January 13, 2020
 14
                                               By     /s/ Philip S. Warden
 15                                                 Philip S. Warden

 16                                            Philip S. Warden (SBN 54752)
                                               Nan McGarry (SBN 318677)
 17                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                               Four Embarcadero Center, 22nd Floor
 18
                                               San Francisco, CA 94111-5998
 19                                            Telephone:415.983.1000
                                               Facsimile: 415.983.1200
 20                                            philip.warden@pillsburylaw.com
                                               nan.mcgarry@pillsburylaw.com
 21
                                               Attorneys for Stephen A. Finn
 22
                                               and Winery Rehabilitation, LLC
 23

 24

 25

 26

 27

 28
                                                      -12-

Case: 17-10067     Doc# 70      Filed: 01/13/20 Entered: 01/13/20 16:44:44          Page 12 of
                                              12                                             4851-6345-6176
